ACCEPTED
                                                                                                                                   FILED
                                                                                                                   9/16/2015
                                                                                                                         05-15-01067-CV
                                                                                                                              2:40:35 PM
                                                                                                             FIFTH COURT
                                                                                                                      JOHNOF F. APPEALS
                                                                                                                                WARREN
                                                                                                                        COUNTY
                                                                                                                        DALLAS, CLERK
                                                                                                                                  TEXAS
                                                                                                                       DALLAS
                                                                                                                   9/16/2015     COUNTY
                                                                                                                              5:30:05 PM
                                                                                                                              LISA MATZ
                                                                                                                                  CLERK




                       SHAMOUN                                      NORMAN                      RECEIVED IN
                                                                                         5th COURT OF APPEALS
                                                                                             DALLAS, TEXAS
                                                                                         9/16/2015 5:30:05 PM
       JONATHAN                                                                                   LISA MATZ
                                                                                         Member of the Bar, Texas

     CliNNINGHAM                                                                                       Clerk
     jjc@snlegal.com


                                              September 16, 2015

Via CMIRRR 70141200 0002 0565 1769

Ms. Lanetta Williams
Court Reporter
County Court at Law No. 2
724 Oteca Drive
Desoto, Texas 75115

         Re:      Trial Court Case No. CC-12-03722-B, Garza v. Children's Medical Center of
                  Dallas, Dale R. Fliedner, MD., et al.

Dear Ms. Williams,

       Pursuant to your instructions, please find enclosed our firm check No. 1681 in the amount
of $180.00 as payment for the preparation of the Reporters Record of the transcript for the
hearing conducted on August 31, 2015 in the above-referenced case.

       Please certify and deliver to the Court of Appeals, in Case No. 05-15-01067-CV, a
Reporter's Record containing the following

                 (1) The transcript and any exhibits from hearing conducted on October 25, 2013
                     in this matter. 1

                 (2) The transcript and any exhibits from hearing conducted on August 31, 2013.

         If any questions arise, do not hesitate to contact me. Thank you.




1
 This transcript was previously paid for, prepared and delivered to the Court of Appeals in a previous appeal of this
matter, Case No. 05-14-00043-CV. However, the Court of Appeals dismissed the appeal for lack of jurisdiction.
The current request is the result of getting the case back up to Court of Appeals again.
                                            Respectfully submitted,
                                              IS/ Jonathan J. Cunningham
                                            JONATHAN 1. CUNNINGHAM
                                            Jonathan J. Cunningham
                                            State Bar No. 00793574
                                            jjc@snlegal.com

                                            SHAMOUN & NORMAN, LLP
                                            1755 Wittington Place, Suite 200, LB 25
                                            Dallas, Texas 75234
                                            Telephone: (214) 987-1745
                                            Facsimile: (214) 521-9033
                                            Attorneys for Appellants Amador Garza and
                                            Olga Garza




                               CERTIFICATE OF SERVICE

         This is to certify that a true and correct copy of the above and foregoing document has
been served upon all counsel of record in accordance with the Texas Rules of Civil Procedure on
this 16th day of September, 2015.

                                                       IS/ Jonathan 1. Cunningham
                                                       1onathan 1. Cunningham
               LANETTA JACKSON-WILLIAMS
                OFFICIAL COURT REPORTER
               COUNTY COURT AT LAW NO.2
        600 COMMERCE STREET, 5™ FLOOR, SUITE 555D
                   DALLAS, TEXAS 75202
                       (214) 653-7497

DATE: 9111115

EID NUMBER: XX-XXXXXXX


RE: 12-03722 AMADOR GARZA, ET AL V. CHILDREN'S MEDICAL CENTER OF
DALLAS, ET AL


ATTENTION: JONATHAN CUNNINGHAM


BILL TO:
JONATHAN CUNNINGHAM
SHAMOUN & NORMAN, LLP
1755 WITTINGTON PLACE, SUITE 200, LB 25
DALLAS, TEXAS 75234
TELEPHONE NO. 214-987-1745


                            FINAL INVOICE

COPY OF REPORTER'S RECORD FOR APPEAL


10/25/2013 AND 8/31/2015 HEARINGS- $180.00




DEPOSIT PAID- $0.00


BALANCE DUE- $180.00
                                                                               ~NEXBANK Dallas, Texas 75201             ~~:;~l=d
               SHAMOUN & NORMAN LLP                                                        1-800-827-4818
                                                                                   24 Hr. Banking - 877-538-2265
             1755 WITTINGTON PLACE, SUITE 200 • LOCKBOX 25                         88-7320-3119
                           DALLAS, TX 75234                                                                                     9/14/2015
                                                                                                                                                     ~
                                                                                                                                                     .0

                                                                                                                                                     a
                                                                                                                                                     w

                                                                                                                                                     ~0
PAY TO THE
ORDER OF
               Lanetta Williams                                                                                             $ **180.00               ui


  One Hundred Eighty and 00/1 00********************************************************************************************
                                                                                                                                              DOLLARS!
                                                                                                                                                     ~
                                                                                                                                                     (J)

             Lanetta Williams
             724 Oteca Drive                                                                                                                        fD
             DeSoto, Texas 75115
                                                                                                         }(.~
 MEMO                                                                                                              AUTHORIZED SIGNATURE




SHAMOUN & NORMAN LLP

        Lanetta Williams                                                                            9/14/2015
                                                        Reporters Record for Amador Garza,et al. v. Children                              180.00




   NEXBANK OPERATI Reporters Record for Amador Garza,et al. v. Chil                                                                       180.00